Gilfillan, C. J.
There was sufficient evidence to justify the verdict.
The action being against defendant, for talcing, as sheriff, plaintiff’s wheat, in the possession of his agent, A. A. Austin, upon an execution against J. A. Austin, the defendant offered to prove “what J. A. Austin said to him, while he was taking the wheat, in the presence of A. A. Austin, as to the pos*432session and control of the wheat.” Upon objection by plaintiff, no ground being stated, this was excluded.
.When a party makes an offer of testimony, the offer must-be sufficiently full to enable the court to see that the testimony offered is material. If it does not appear to be material, the court is not bound to receive it, even though the opposite party do not object. In other words, a trial court need not, even though the parties consent to it, spend its-time listening to testimony not affecting the controversy before-it. The testimony offered might or might not be material, depending on what it was that J. A. Austin said. What he-said the offer does not indicate, and it therefore fails to show the testimony material.
Order affirmed.